UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 02-6745



BOBBY L. BROWN,

                                                 Petitioner - Appellant,

          versus


STEVEN J.    GAL,   Warden;   UNITED   STATES    OF
AMERICA,

                                                Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.   Henry M. Herlong, Jr., District
Judge. (CA-02-840-20BD)


Submitted:   July 25, 2002                      Decided:   August 2, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby L. Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby L. Brown seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we deny Brown’s motions for appointment of

counsel and production of documents and affirm on the reasoning of

the district court.   Brown v. Gal, No. CA-02-840-20BD (D.S.C. Apr.

19, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2